                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                     May 16, 2021

VIA ECF

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:    Castillo v. Perfume Worldwide, Inc., 17-cv-02972

Dear Judge Tomlinson:

       I represent the Plaintiffs in the above referenced matter. By Docker Order dated April
14, 2021, the Court temporarily stayed the Plaintiffs’ Motion (DE 296) and Defendants’ Cross
Motion (DE 298). The Court further directed the parties to file a joint status report on or before
April 30, 2021 informing whether settlement negotiations have been successful.

       On April 28, 2021 the parties submitted a joint request for a stay of the pending motions
until May 14, 2021. (DE 306).

        The parties are pleased to advise the Court that the parties have finalized the terms of a
class and collective action settlement agreement. However, the agreement is of course subject to
execution by the parties and approval by the Court.

       The Plaintiffs hereby request until June 30, 2021 to file the motion for preliminary
approval of the class and collective action settlement and Court-authorized notice.

                                                     Respectfully submitted,




                                                     Steven J. Moser




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
